OPINION OF THE COURT

Per Curiam.

We hold that personal jurisdiction over defendant was prop*107erly acquired pursuant to CPLR 302 (subd [b]). The necessary New York contacts to support that determination are the strong interest this State has in the outcome because of the long period during which New York had been the parties’ marital domicile, their relatively recent departure from the State and the short time plaintiff livejd without it, the contacts the parties retained in New York during their absence and the fact that they lived in three different jurisdictions for brief periods after leaving New York. These facts afford a sufficient basis here to support New York’s exercise of in personam jurisdiction although the parties’ contacts within New York in other similar cases may be so attenuated that a finding that personal jurisdiction existed would violate due process principles (see Kulko v California Superior Ct., 436 US 84; Lieb v Lieb, 53 AD2d 67).